Citation Nr: 0010529	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-20 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral otitis 
media.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August to September 
1947 and from June to July 1948.

The present appeal was initially before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1998, the 
Board determined that the veteran had not presented reopened 
claims of service connection for bilateral hearing loss and 
otitis media.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court).  
In a January 1999 Order, the Court granted a Joint Motion for 
Remand, vacating the October 1998 Board decision and 
remanding the case for further review.  


FINDINGS OF FACT

1.  The most recent final denial of the veteran's claim of 
service connection for bilateral hearing loss is a rating 
decision issued in August 1995.  

2.  The most recent final denial of the veteran's claim of 
service connection for bilateral otitis media is a rating 
decision issued in July 1996.  

3.  Evidence not previously submitted which is neither 
cumulative nor redundant has not been added to the record 
since the RO's August 1995 denial of the claim for service 
connection for bilateral hearing loss.  

4.  Evidence not previously submitted which is neither 
cumulative nor redundant has not been added to the record 
since the RO's July 1996 denial of the claim for service 
connection for bilateral otitis media.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).

2.  New and material evidence to reopen the claim of service 
connection for bilateral otitis media has not been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1948 decision, the RO denied the veteran's 
original claim of service connection for bilateral otitis 
media.  Service medical records included a July 1948 finding 
of pus and redness of the right external canal and 
perforation with pain.  There was no suppuration of the left 
ear, but marked scarring of the left drum was noted.  The 
veteran reported a history of recurrent intermittent attacks 
of otitis since early childhood and a history of swimming one 
week prior.  The impression was that of bilateral chronic 
otitis media.  A hospital summary report noted that the 
veteran had received maximum treatment during his period of 
hospitalization and, as he had had bilateral chronic otitis 
media since childhood, it was recommended that he be given a 
disability discharge.  It was noted that his condition had 
not been incurred in or aggravated by service.  

In the September 1948 decision, the RO noted that, in view of 
the nature of the disease, the veteran's short period of 
service and the accepted medical history of a pre-existing 
condition, service connection was not warranted.  The veteran 
was notified of that determination and expressed disagreement 
with the decision as it pertained to the right ear only.  He 
did not timely appeal the denial of service connection for 
otitis media, left ear, and that claim became final.  

In a November 1949 decision, the Board denied service 
connection for otitis media of the right ear.  In that 
decision, the Board noted in-service complaints of right ear 
pain and drainage and the veteran's report that he had had 
trouble with his ears since childhood, with recurrent attacks 
of otitis media.  The Board also considered statements from 
physicians who had examined the veteran and found him to be 
suffering from right otitis media, purulent, chronic.  The 
Board found that the record revealed that the veteran had 
suffered intermittent ear discharge since childhood.  It was 
the Board's decision that the veteran's otitis media had 
existed prior to service and not been aggravated during 
service. 

The report of a March 1975 VA ear, nose and throat 
consultation reported findings of scarring and adhesions to 
the promontory on both sides of both ear drums.  There was no 
perforation or discharge.  It was noted that the veteran 
showed residuals of old otitis media.  In a June 1975 rating, 
the RO found that new and material evidence had not been 
submitted to reopen the claim  of service connection for 
otitis media.

Following the review of VA treatment records dated in 1976, 
the RO, in a June 1976 rating, found that new and material 
evidence had not been submitted to warrant any change in the 
denial of service connection for otitis media.  In a 
statement received from a private physician in October 1976, 
it was noted that the veteran had old healed perforations and 
sensorineural hearing loss, greater in the right ear than the 
left.  A November 1976 rating found no basis for 
reconsideration of the previous denials of service connection 
for hearing loss.  

In a statement submitted in connection with an attempt to 
reopen his claim, the veteran contended that he had had no 
problem with his hearing upon entering his second period of 
service.  At a February 1977 personal hearing, the veteran 
testified that did not tell military physicians that he had 
experienced ear problems as a child.  

In a June 1977 decision, the Board found that the veteran had 
submitted new and material evidence to reopen the claim of 
service connection for otitis media of the right ear; 
however, on review of the total record, the claim remained 
denied.  The Board concluded that there was no evidence that 
the pre-existing condition had increased in severity during 
service.  

In an August 1978 private medical statement, the diagnoses 
included right ear tinnitus, etiology unknown, and dizziness 
of unknown etiology.  In a rating decision later that month, 
the RO found that new and material evidence had not been 
submitted to establish service connection for an ear 
(hearing) condition.

In August 1979, the veteran submitted copies of July 1948 
Morning Reports which noted that he had been hospitalized.  

VA treatment records received in December 1980 detailed 
continued VA treatment for the veteran's ear complaints.  The 
report of an October 1980 consultation yielded an impression 
of chronic mastoiditis.  A December 1980 audiological 
examination noted mixed hearing loss.   

In August 1979 statements, two friends who reportedly had 
known the veteran since childhood indicated that he had not 
experienced hearing problems as a child.  The RO, in a 
September 1979 rating, found that new and material evidence 
had not been submitted to establish service connection for 
right ear otitis media.  

The RO considered inservice morning reports and in a May 1980 
rating found that no change was warranted in the prior denial 
of service connection for right ear otitis media.  

In a September 1980 letter, the veteran noted that he had 
burned the left side of his head as a child, but claimed that 
his current problems related to his right ear.  It was the 
veteran's contention that his right ear disorder began during 
his second period of service.  

Following the receipt of VA treatment records dated between 
1977 and 1980, the RO found in a January 1981 rating that the 
evidence was not material and warranted no change in the 
prior denial of service connection for right ear otitis 
media.  

The reiterated his claim in a March 1981 letter and at April 
1981 and January 1982 hearings.  In March 1982, the Board 
denied the veteran's attempt to reopen the claim of service 
connection for otitis media of the right ear.  

In a further attempt to reopen his claims, the veteran in 
April 1983 submitted lay statements from individuals who 
supported his assertions that he did not have ear problems 
prior to service.  VA examination in July 1983 and VA 
treatment records reflect diagnoses of bilateral chronic 
otitis media and bilateral hearing loss.  The veteran 
testified at an October 1984 hearing and submitted private 
medical evidence that found 70 percent hearing loss in the 
right ear.  

In a February 1985 decision, the Board denied the veteran's 
attempt to reopen the claim of service connection for otitis 
media of the right ear.  In that decision, the Board also 
reviewed a claim of service connection for right ear hearing 
loss de novo.  After reviewing the record, which included 
service medical records, the report of post-service 
audiological testing and testimony from the veteran, the 
Board determined that a right ear hearing loss was not 
incurred in or aggravated by service.  The decision with 
regard to that claim became final.  

VA inpatient and outpatient treatment records, dated between 
1976 and 1981 were associated with the claims folder.  In 
December 1989, the veteran filed a claim of service 
connection for bilateral hearing loss.  In a January 1990 
decision, the RO denied the veteran's claim.  Based on a 
review of the service medical records and December 1989 VA 
treatment records, the RO noted that hearing loss for the 
right ear had been denied by the Board in February 1985 and 
determined that service medical records did not show any left 
ear hearing loss in service.  The veteran was notified of the 
decision and provided his appellate rights.  That decision 
was not appealed by the veteran and is final.  

In a March 1994 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claims of service connection for bilateral hearing loss 
and bilateral otitis media.  Evidence considered by the Board 
in that decision included VA and private treatment records, 
statements from the veteran, both written and offered as 
testimony at a July 1991 personal hearing, and a lay 
statement from a former teacher of the veteran.  

In a September 1994 decision, the RO reviewed private medical 
records dated in 1976, 1987 and 1994 which noted treatment of 
the veteran's bilateral ear problems, to include hearing 
loss, but determined that the evidence was not new and 
material.  

By an August 1995 decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claims of service connection for bilateral 
hearing loss and bilateral otitis media.  The evidence 
submitted in an attempt to reopen the claim included VA 
medical records, dated from March 1987 to June 1995, noting 
treatment of bilateral ear complaints and the veteran's claim 
that his ear problems had started while in service.  The RO 
found that the recently submitted evidence supported only 
that the veteran had hearing loss and ongoing ear problems, 
but did not establish that either was the result of military 
service.  

In a July 1996 rating action, the RO considered the veteran's 
attempt to reopen the previously denied claim of service 
connection for bilateral otitis media and found that new and 
material evidence had not been submitted.  Evidence 
considered at that time included copies of VA treatment 
records dated from 1994 to 1996 noting continued treatment of 
ear complaints, to include two left tympanoplasties.  VA 
treatment records associated with the record in July 1996 
included reports referable to left tympanoplasties performed 
in May 1995 and January 1996.

VA treatment records dated from September to November 1996 
were received in January 1997.  Those records noted that the 
veteran underwent a left ear canaloplasty in October 1996.  
In the May 1997 rating action presently on appeal, the RO 
again determined that the veteran had not submitted new and 
material evidence and the claims of service connection for 
bilateral hearing loss and otitis media were not reopened.  
Received at the Board in December 1997 from the veteran's 
attorney was a report of a private audiological evaluation.

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. §§ 5108, 7104(b).  Therefore, once a RO decision 
becomes final, the Board does not have jurisdiction to 
consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.      Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Prior to consideration of the recently submitted evidence, it 
must first be noted that the Court has previously held that 
the Secretary of Veterans Affairs, and, on appeal, the Board, 
was required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new and material 
evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  Whether the new evidence was "material" turned 
essentially upon the reasonable possibility that, when viewed 
in the context of all the evidence, it would change the 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In a decision interpreting and applying a decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit Court has held that the regulatory standard alone 
must be the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans, supra.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was interpreted by a panel of the Court:  "Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West,  12 Vet. App. 1, 4 
(1998).  Finally, the credibility of new evidence is assumed 
for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the August 1995 RO decision, the last final denial of 
the claim of bilateral hearing loss, and since the July 1996 
RO decision, the last final denial of the claim of bilateral 
otitis media.  In denying the veteran's original claims, the 
RO noted that there was no evidence that a pre-existing 
middle ear condition had been aggravated during service and 
there was no evidence that a bilateral hearing loss had been 
incurred in or aggravated by service.  

Evidence submitted since August 1995 includes VA treatment 
records dated from January 1994 to March 1996, associated 
with the claims folder in July 1996.  The records include the 
veteran's complaints of continued ear problems and reports 
referable to surgery performed in May 1995 and January 1996.  
The evidence also includes the report of a December 1994 
audiological examination.  

VA treatment records dated from September to November 1996 
were associated with the claims folder in January 1997.  
Those records included records referable to a left ear 
canaloplasty undertaken in October 1996 for severe stenosis 
of the left ear canal.  

In December 1997, the veteran's representative submitted the 
report of an August 1997 private audiological evaluation 
which yielded an impression of bilateral sensorineural 
hearing loss.  

The additional evidence is essentially cumulative.  The 
evidence merely documents the presence of bilateral hearing 
loss and otitis media and nothing more.  The fact that the 
veteran suffers from both disorders had been amply 
established by the time of the August 1995 and July 1996 
ratings.  The recently submitted evidence only serves to 
document the continued presence of these disorders.  Thus, 
the evidence submitted in an attempt to reopen the claims is 
not "new."

In reviewing this claim, the Board has considered whether the 
case should be remanded to the RO for consideration 
consistent with Hodge and the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993), but finds that a remand is 
unnecessary.  The RO provided the veteran with the provisions 
of 38 C.F.R. § 3.156(a) in the June 1997 statement of the 
case (SOC).  In explaining the basis of its decision, the RO 
concluded that the evidence submitted by the veteran was 
essentially cumulative and repetitive of evidence already of 
record.  The RO did not base its determination on a finding 
that the additional evidence failed to raise a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome."  Thus, the denial of the claim was not based upon 
the now-invalid Colvin test for materiality.  Only if the RO 
had found that the evidence presented to reopen was new would 
its determination concerning the materiality of the evidence 
have raised the question for the need for a remand for 
readjudication consistent with Hodge.  As such, remand so 
that the RO could apply the Hodge standard would serve no 
useful purpose.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  

The Board points out that this decision includes the now-
invalid language of Colvin only for the purpose of explaining 
the change in the standard to be applied.  Neither the RO nor 
the Board has based its decision on application of the 
invalid language of Colvin.  Rather, as indicated above, 
materiality of the evidence has never been at issue, because 
the additional evidence is not new.




ORDER

The claim of service connection for bilateral hearing loss is 
not reopened as new and material evidence has not been 
presented, and the appeal is denied.

The claim of service connection for bilateral otitis media is 
not reopened as new and material evidence has not been 
presented, and the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


